FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSELYN MILAGROS GOMEZ,                          No. 07-71801

               Petitioner,                       Agency No. A096-216-701

  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Joselyn Milagros Gomez, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her application for

voluntary departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th

Cir. 2003), and we deny in part and dismiss in part the petition for review.

         We reject Gomez’s contention that the BIA violated due process by failing

to address her fear of forced gang recruitment because she never applied for

asylum, withholding of removal, or relief under the Convention Against Torture.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on

a due process claim).

         We lack jurisdiction to review Gomez’s contentions based on the IJ’s failure

to advise her regarding possible eligibility for asylum because she did not exhaust

the issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   07-71801